DETAILED ACTION
This action is in response to an application filed on July 28th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged and accepted. This application is claiming the benefit of prior-filed application No. 15/793,642 filed on October 25th, 2017 under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in FIG. 3:
"Traffic Platform 113" is inconsistent with specifications and should read "Traffic Platform 101", and
"Geographic Platform 109" is inconsistent with specifications and should read "User Equipment 109".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: 
 Claim 6: "the traffic management user interface" lacks antecedent basis with claims 1 and 2. Claim 6 should be rewritten to depend on claim 5 to resolve the issue.
Claim 9: "the traffic state" lacks antecedent basis with claim 1. Claim 9 should be rewritten to depend on claim 8 to resolve the issue.
Appropriate correction is recommended.


Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 1 is directed to the statutory category of method.
Step 2a Prong 1:
The method of claim 1 is directed towards a mathematical concept. The method of claim 1 merely consists of computing… a traffic impact score for the venue based on traffic data associated with the one or more roads which under its BRI constitutes calculating a traffic impact score for a venue.
Step 2a Prong 2:
Claim 1 recites the additional element of collecting probe data from at least one probe vehicle traveling to or from a venue which is insufficient to integrate the judicial exception into a practical application. The additional element is merely data gathering which is an insignificant pre-solution activity.
Claim 1 recites the additional elements of processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle; and computing, by the processor which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception. 
Step 2b:
The additional element of collecting probe data, which was considered as an insignificant extra solution activity as in step 2a prong 2, is similarly insufficient for a finding of significantly more because it is merely a step for data gathering using a generic computer system. For example, the MPEP provides that merely adding steps for data gathering and analysis are not sufficient for a finding of significantly more. See MPEP 2106.05(g)(3)(iii) “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.”
The additional elements of processing probe data and that the processor computes the traffic score, which were considered as merely indicating a field of use or technological environment in which to apply a judicial exception in step 2a prong 2, are similarly insufficient for a finding of significantly more because they are merely indicating a  field of use or technological environment in which to apply a judicial exception. See MPEP 2016.05(h)(vi) “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).”
Claims 2-10 fall under the same judicial exception of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 2, claim 2 recites the same judicial exception as claim 1 but with the additional elements of determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determining a detection time window for collecting the probe data based on the event type which do not integrate the mathematical calculations into a practical application nor amount to significantly more as these are merely insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).” These data gathering steps are insignificant as they do not pose any meaningful limitation on the invention as determining an event type and a time window related to the event are seen as well understood and routine activities in the art of route planning related event based traffic. Support for this can be seen in the prior art seen in the 103 rejections provided.
Regarding claims 3 and 4, these claims recites the same judicial exception as claim 2 but with the additional elements of determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a [static/flowing] event which fails under the same consideration as the additional elements of claim 2.
Regarding claim 5, claim 5 recites the same judicial exception as claim 1 but with the additional element of providing data for presenting a traffic management user interface based on the traffic impact score for the venue which does not integrate the mathematical calculations into a practical application nor amount to significantly more as this is merely an insignificant extra solution activity of data outputting.
Regarding claim 6, claim 6 is rejected under the same analysis as claim 5 with respect to claim 1 but with the additional element of the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score which fails to amount to a practical application or significantly more just as claim 5 had with claim 1. It is worth noting, as pointed out in the “Claim Objections” section, that claim 6 seems to be improperly dependent on claim 2 when it should be dependent on claim 5 due to the antecedent basis issue discussed above. Thus examiner has interpreted claim 6 under 101 as being dependent on claim 5 instead of claim 2. Note that if such an interpretation is improper applicant must still refute the analysis performed for claim 6 under 101 as if it was dependent on claim 2.
Regarding claim 7, claim 7 recites the same judicial exception as claim 1 but with the additional elements of determining a change in the traffic data, wherein the traffic impact score is based on the change which do not integrate the mathematical calculations into a practical application nor amount to significantly more as these are merely insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
Regarding claim 8, claim 8 recites the same judicial exception as claim 1 but with the additional elements of determining a traffic state of the at least one probe vehicle based on a speed, an interprobe time frequency, an interprobe distance, or a combination thereof indicated in the probe data, wherein the traffic data is based on the traffic state which do not integrate the mathematical calculations into a practical application nor amount to significantly more as these are merely insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
Regarding claim 9, claim 9 recites the same judicial exception as claim 8 but with the additional element of the traffic state includes a traffic congestion state, a vehicle stopped or parked state, or a combination thereof which does not amount to significantly more as factors these are merely part of the traffic state data gathered in claim 8. t is worth noting, as pointed out in the “Claim Objections” section, that claim 9 seems to be improperly dependent on claim 1 when it should be dependent on claim 8 due to the antecedent basis issue discussed above. Thus examiner has interpreted claim 9 under 101 as being dependent on claim 8 instead of claim 1. Note that if such an interpretation is improper applicant must amend claim 9 to resolve the antecedent basis issue of claim 9 in such a way that claims 1 or 9 are no longer rejected under 101.
Regarding claim 10, claim 10 recites the same judicial exception as claim 1 but with the additional element of determining that the at least one probe vehicle is traveling to or from the venue based on the probe data indicating the at least one probe vehicle has stopped or parked within a threshold proximity of the venue, a parking spot or a parking facility associated with the venue, or a combination thereof which does not integrate the mathematical calculations into a practical application nor amount to significantly more as this is merely an insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 11 is directed to the statutory category of apparatus.
Step 2a Prong 1:
The apparatus of claim 11 is directed towards a mathematical concept. The method of claim 1 merely consists of compute… a traffic impact score for the venue based on traffic data associated with the one or more roads which under its BRI constitutes calculating a traffic impact score for a venue.
While claim 11 does recite [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, however this element is considered as generic computer components on which the abstract idea is performed, thus it is not the main focus of which the claimed invention is directed towards.
Step 2a Prong 2:
Claim 11 recites the additional element of collecting probe data from at least one probe vehicle traveling to or from a venue which is insufficient to integrate the judicial exception into a practical application. The additional element is merely data gathering which is an insignificant pre-solution activity.
Claim 11 recites the additional elements of [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle; and computing, by the processor which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception. 
Step 2b:
The additional element of collecting probe data, which was considered as an insignificant extra solution activity as in step 2a prong 2, is similarly insufficient for a finding of significantly more because it is merely a step for data gathering using a generic computer system. For example, the MPEP provides that merely adding steps for data gathering and analysis are not sufficient for a finding of significantly more. See MPEP 2106.05(g)(3)(iii) “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.”
The additional elements of the apparatus programed to perform the steps of the invention, processing probe data, and that the processor computes the traffic score, which were considered as merely indicating a field of use or technological environment in which to apply a judicial exception in step 2a prong 2, are similarly insufficient for a finding of significantly more because they are merely indicating a  field of use or technological environment in which to apply a judicial exception. See MPEP 2016.05(h)(vi) “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).”
Claims 12-15 fall under the same judicial exception of claim 11 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 12, claim 12 with regards to claim 11 is rejected under the same 101 analysis of claim 2 with regards to claim 1.
Regarding claim 13, claim 13 with regards to claim 12 is rejected under the same 101 analysis of claim 3 with regards to claim 2.
Regarding claim 14, claim 14 with regards to claim 12 is rejected under the same 101 analysis of claim 4 with regards to claim 2.
Regarding claim 15, claim 15 with regards to claim 11 is rejected under the same 101 analysis of claim 5 with regards to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US Pub. No. 20090207044 A1), herein after Tomita, and in further view of Ralston et al. (US Pub. No. 20150179062 A1), herein after Ralston.
Regarding claim 1, Tomita teaches [a] computer-implemented method comprising (Tomita: Para. 0003; "The present invention relates to a parking lot congested state determination device, a parking lot congested state determination method, and a computer program."): collecting probe data from at least one probe vehicle traveling to or from a venue (Tomita: Para. 0034 and 0040; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle (Tomita: Para. 0034-0035; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots. The traffic information data base 25 is a storage unit that stores the probe statistical traffic information that is created by the server 20 based on the statistical processing of the probe information that is stored in the probe information data base 24. The information that is contained in the probe statistical traffic information includes directions of travel on links, link travel times, average vehicle speeds, levels of congestion on links, and the like."); and computing, by the processor, a traffic impact… for the venue based on traffic data associated with the one or more roads (Tomita: Para. 0028, 0029, and 0040; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4. The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4. Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4." "The vehicles 4 are vehicles that drive every road in the entire country, and as probe cars, they form a probe car system together with the probe center 3. The probe car system is a system that collects information using the vehicles 4 as sensors. Specifically, the probe car system is a system in which a vehicle communication module 5 (hereinafter simply called the "communication module 5"), which is a mobile telephone, a DCM, or the like, is installed in each of the vehicles 4 in advance. Through the communication module 5, each of the vehicles 4 transmits the operating statuses of various systems to the probe center 3, such as data on the vehicle speed, steering operations, shift positions, and the like, in addition to the GPS position information" "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to the fact that a traffic impact score is calculated though it implies it in the “probe statistical traffic information”.
In a similar field, Ralston teaches computing, by the processor, a traffic impact score for the venue based on traffic data associated with the one or more roads (Ralston: Para. 0055, 0069, and 0073; "The intelligent land buoys 105 essentially have "machine vision" in which objects can be recognized, identified, and quantified. The intelligent land buoys 105 can also detect and quantify vehicle traffic flow, speed, and/or density. For example, the intelligent land buoys 105 can use machine vision to calculate the current load and/or utilization efficiency of a route segment (e.g., 805). Such calculation can include the number of vehicles on the road, the capacity of the road, and the like." "For example, the intelligent land buoys 105 can generate the route segment impedance scores based at least on a plurality of weighted factors, which can include rain, fog, visibility, traffic density, pedestrian density, road hazard, road condition, rail crossings, bridges, intersection points, or the like." "In addition, the one or more remote computer servers 120 can select from among the aggregated N portions a predicted future lowest aggregated impedance score 1070 associated with a particular complete route (e.g., first route) from among the N routes. Similarly, the predicted future score 1075 can be based at least on a history 1065 of prior impedance scores. For example, based on the predictable and historical rush hour traffic, future congestion can be predicted to occur during similar time periods. The one or more remote computer servers 120 can determine a predicted lowest impedance route selection (e.g., first route) based at least on the predicted future lowest aggregated impedance scores 1070, 1075, etc. The one or more remote computer servers 120 can transmit the selection to the intelligent land buoys 105.") for the benefit of computing how impacted traffic will be from traffic density.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita to route segment impudence scores based on traffic density, as taught by Ralston, for the benefit of computing how impacted traffic will be from traffic density.
Regarding claim 5, Tomita and Ralston remain applied as in claim 1, and Tomita goes on to further teach [t]he method of claim 1, further comprising: providing data for presenting a traffic management user interface based on the traffic impact score for the venue (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Regarding claim 7, Tomita and Ralston remain applied as in claim 1, and Ralston goes on to further teach [t]he method of claim 1, further comprising: determining a change in the traffic data (Ralston: Para. 0074; "The one or more remote servers 120 can alter in real-time the predicted lowest impedance route selection based at least on the new situational awareness information 125 periodically received… As the real world situation changes over time, so too can the vehicle automatically adjust and take the route having the predicted lowest impedance."), wherein the traffic impact score is based on the change (Ralston: Para. 0074; "The one or more remote servers 120 can alter in real-time the predicted lowest impedance route selection based at least on the new situational awareness information 125 periodically received… As the real world situation changes over time, so too can the vehicle automatically adjust and take the route having the predicted lowest impedance.").
Regarding claim 8, Tomita and Ralston remain applied as in claim 1, and Tomita goes on to further teach [t]he method of claim 1, further comprising: determining a traffic state of the at least one probe vehicle based on a speed, an interprobe time frequency, an interprobe distance, or a combination thereof indicated in the probe data (Tomita: Para. 0028; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4."), wherein the traffic data is based on the traffic state (Tomita: Para. 0028; "The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4.").
Regarding claim 9, Tomita and Ralston remain applied as in claim 1, and Tomita goes on to further teach [t]he method of claim 1, wherein the traffic state includes a traffic congestion state, a vehicle stopped or parked state, or a combination thereof (Tomita: Para. 0028; "Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4.").
Regarding claim 10, Tomita and Ralston remain applied as in claim 1, and Tomita goes on to further teach [t]he method of claim 1, further comprising: determining that the at least one probe vehicle is traveling to or from the venue based on the probe data indicating the at least one probe vehicle has stopped or parked within a threshold proximity of the venue, a parking spot or a parking facility associated with the venue, or a combination thereof (Tomita: Para. 0085; "As explained in detail above, according to the present embodiment, in a case where it is determined at S4 that the vehicle is in an unparked state within the parking lot for at least the specified time (YES at S4), the navigation device 1, a parking lot congested state determination method used by the navigation device 1, and the computer programs that are executed by the navigation ECU 33 of the navigation device 1 determine that the parking lot where the vehicle is currently located is in a congested state (S5) and transmit to the probe center 3, as the probe information, information that pertains to the parking lot that is determined to be in a congested state. For its part, the probe center 3, based on the received probe information, creates the parking lot guidance information to provide guidance on the parking lots that are currently in a congested state (S113) and distributes the parking lot guidance information that is created to the vehicles that are located in the vicinity of a parking lot that has been determined to be in a congested state (S114). ").
Regarding claim 11, Tomita teaches [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Tomita: Para. 0045; "The data storage portion 32 is provided with a hard disk (not shown in the drawing) that serves as an external storage device and a storage medium, a navigation map information data base 46, a navigation traffic information data base 47, and a parking lot guidance information data base 48 that are stored on the hard disk, and a recording head (not shown in the drawing) that serves as a driver for reading out a specified program and the like and also writing specified data to the hard disk."), collect probe data from at least one probe vehicle traveling to or from a venue (Tomita: Para. 0034 and 0040; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); process, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle (Tomita: Para. 0034-0035; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots. The traffic information data base 25 is a storage unit that stores the probe statistical traffic information that is created by the server 20 based on the statistical processing of the probe information that is stored in the probe information data base 24. The information that is contained in the probe statistical traffic information includes directions of travel on links, link travel times, average vehicle speeds, levels of congestion on links, and the like."); and compute, by the processor, a traffic impact… for the venue based on traffic data associated with the one or more roads (Tomita: Para. 0028, 0029, and 0040; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4. The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4. Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4." "The vehicles 4 are vehicles that drive every road in the entire country, and as probe cars, they form a probe car system together with the probe center 3. The probe car system is a system that collects information using the vehicles 4 as sensors. Specifically, the probe car system is a system in which a vehicle communication module 5 (hereinafter simply called the "communication module 5"), which is a mobile telephone, a DCM, or the like, is installed in each of the vehicles 4 in advance. Through the communication module 5, each of the vehicles 4 transmits the operating statuses of various systems to the probe center 3, such as data on the vehicle speed, steering operations, shift positions, and the like, in addition to the GPS position information" "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to the fact that a traffic impact score is calculated though it implies it in the “probe statistical traffic information”.
In a similar field, Ralston teaches compute, by the processor, a traffic impact score for the venue based on traffic data associated with the one or more roads (Ralston: Para. 0055, 0069, and 0073; "The intelligent land buoys 105 essentially have "machine vision" in which objects can be recognized, identified, and quantified. The intelligent land buoys 105 can also detect and quantify vehicle traffic flow, speed, and/or density. For example, the intelligent land buoys 105 can use machine vision to calculate the current load and/or utilization efficiency of a route segment (e.g., 805). Such calculation can include the number of vehicles on the road, the capacity of the road, and the like." "For example, the intelligent land buoys 105 can generate the route segment impedance scores based at least on a plurality of weighted factors, which can include rain, fog, visibility, traffic density, pedestrian density, road hazard, road condition, rail crossings, bridges, intersection points, or the like." "In addition, the one or more remote computer servers 120 can select from among the aggregated N portions a predicted future lowest aggregated impedance score 1070 associated with a particular complete route (e.g., first route) from among the N routes. Similarly, the predicted future score 1075 can be based at least on a history 1065 of prior impedance scores. For example, based on the predictable and historical rush hour traffic, future congestion can be predicted to occur during similar time periods. The one or more remote computer servers 120 can determine a predicted lowest impedance route selection (e.g., first route) based at least on the predicted future lowest aggregated impedance scores 1070, 1075, etc. The one or more remote computer servers 120 can transmit the selection to the intelligent land buoys 105.") for the benefit of computing how impacted traffic will be from traffic density.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita to route segment impudence scores based on traffic density, as taught by Ralston, for the benefit of computing how impacted traffic will be from traffic density.
Regarding claim 15, Tomita and Ralston remain applied as in claim 11, and Tomita goes on to further teach [t]he apparatus of claim 11, wherein the apparatus is further caused to: provide data for presenting a traffic management user interface based on the traffic impact score for the venue (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Regarding claim 16, Tomita teaches [a] non-transitory computer-readable storage medium for detecting road traffic resulting from a venue, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (Tomita: Para. 0045; "The data storage portion 32 is provided with a hard disk (not shown in the drawing) that serves as an external storage device and a storage medium, a navigation map information data base 46, a navigation traffic information data base 47, and a parking lot guidance information data base 48 that are stored on the hard disk, and a recording head (not shown in the drawing) that serves as a driver for reading out a specified program and the like and also writing specified data to the hard disk."): collecting probe data from at least one probe vehicle traveling to or from a venue (Tomita: Para. 0034 and 0040; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle (Tomita: Para. 0034-0035; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots. The traffic information data base 25 is a storage unit that stores the probe statistical traffic information that is created by the server 20 based on the statistical processing of the probe information that is stored in the probe information data base 24. The information that is contained in the probe statistical traffic information includes directions of travel on links, link travel times, average vehicle speeds, levels of congestion on links, and the like."); and computing, by the processor, a traffic impact... for the venue based on traffic data associated with the one or more roads (Tomita: Para. 0028, 0029, and 0040; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4. The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4. Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4." "The vehicles 4 are vehicles that drive every road in the entire country, and as probe cars, they form a probe car system together with the probe center 3. The probe car system is a system that collects information using the vehicles 4 as sensors. Specifically, the probe car system is a system in which a vehicle communication module 5 (hereinafter simply called the "communication module 5"), which is a mobile telephone, a DCM, or the like, is installed in each of the vehicles 4 in advance. Through the communication module 5, each of the vehicles 4 transmits the operating statuses of various systems to the probe center 3, such as data on the vehicle speed, steering operations, shift positions, and the like, in addition to the GPS position information" "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to the fact that a traffic impact score is calculated though it implies it in the “probe statistical traffic information”.
In a similar field, Ralston teaches computing, by the processor, a traffic impact score for the venue based on traffic data associated with the one or more roads (Ralston: Para. 0055, 0069, and 0073; "The intelligent land buoys 105 essentially have "machine vision" in which objects can be recognized, identified, and quantified. The intelligent land buoys 105 can also detect and quantify vehicle traffic flow, speed, and/or density. For example, the intelligent land buoys 105 can use machine vision to calculate the current load and/or utilization efficiency of a route segment (e.g., 805). Such calculation can include the number of vehicles on the road, the capacity of the road, and the like." "For example, the intelligent land buoys 105 can generate the route segment impedance scores based at least on a plurality of weighted factors, which can include rain, fog, visibility, traffic density, pedestrian density, road hazard, road condition, rail crossings, bridges, intersection points, or the like." "In addition, the one or more remote computer servers 120 can select from among the aggregated N portions a predicted future lowest aggregated impedance score 1070 associated with a particular complete route (e.g., first route) from among the N routes. Similarly, the predicted future score 1075 can be based at least on a history 1065 of prior impedance scores. For example, based on the predictable and historical rush hour traffic, future congestion can be predicted to occur during similar time periods. The one or more remote computer servers 120 can determine a predicted lowest impedance route selection (e.g., first route) based at least on the predicted future lowest aggregated impedance scores 1070, 1075, etc. The one or more remote computer servers 120 can transmit the selection to the intelligent land buoys 105.") for the benefit of computing how impacted traffic will be from traffic density.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita to route segment impudence scores based on traffic density, as taught by Ralston, for the benefit of computing how impacted traffic will be from traffic density.
Regarding claim 20, Tomita and Ralston remain applied as in claim 16, and Tomita goes on to further teach [t]he non-transitory computer-readable storage medium of claim 16, further comprising: providing data for presenting a traffic management user interface based on the traffic impact score for the venue (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Claims 2-4, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ralston as applied to claims 1, 11, and 16 above, and further in view of Scofield et al. (US Pub. No. 20140278031 A1), herein after Scofield.
Regarding claim 2, Tomita and Ralston remain applied as in claim 1, however they are silent to [t]he method of claim 1, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determining a detection time window for collecting the probe data based on the event type.
In a similar field, Scofield teaches [t]he method of claim 1, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue (Scofield: Para. 0020 and 0034; "The example method 100 begins at 102, and information describing an event that is to occur at a venue is received at 104. By way of example, a schedule of events for a venue may be received at 104. The schedule may include information pertaining to when respective events are to occur and/or a type of event that is occurring (e.g., professional basketball game, professional hockey game, concert, etc.)." "At 112 in the example method 100, a route is computed for navigating a user between a first location (e.g., starting location) and a second location (e.g., ending location or destination) as a function of the avoidance zone. By way of example, a user may desire to travel across the city to visit a fresh produce market and request directions to the market from his/her current location. Typically, such a route may cause the user to travel on one or more road segments included within the avoidance zone. However, based upon the published information, the route planner may identify an alternate route that avoids the one or more road segments included within the avoidance zone and/or may provide an estimated travel time that factors in the increased traffic congestion along the one or more road segments due to the event and included within the avoidance zone."); and determining a detection time window for collecting the probe data based on the event type (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening. Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.") for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita information related to the type of event that is occurring and selecting a time window related to the event to collect the data, as taught by Scofield, for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
Regarding claim 3, Tomita, Ralston, and Scofield remain applied as in claim 2 and Scofield goes on to further teach [t]he method of claim 2, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a static event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening... Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 4, Tomita, Ralston, and Scofield remain applied as in claim 2 and Scofield goes on to further teach [t]he method of claim 2, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are overlapping based on determining that the event type is a flowing event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event... Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 12, Tomita and Ralston remain applied as in claim 11, however they are silent to [t]he apparatus of claim 11, wherein the apparatus is further caused to: determine an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determine a detection time window for collecting the probe data based on the event type.
In a similar field, Scofield teaches to [t]he apparatus of claim 11, wherein the apparatus is further caused to: determine an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue (Scofield: Para. 0020 and 0034; "The example method 100 begins at 102, and information describing an event that is to occur at a venue is received at 104. By way of example, a schedule of events for a venue may be received at 104. The schedule may include information pertaining to when respective events are to occur and/or a type of event that is occurring (e.g., professional basketball game, professional hockey game, concert, etc.)." "At 112 in the example method 100, a route is computed for navigating a user between a first location (e.g., starting location) and a second location (e.g., ending location or destination) as a function of the avoidance zone. By way of example, a user may desire to travel across the city to visit a fresh produce market and request directions to the market from his/her current location. Typically, such a route may cause the user to travel on one or more road segments included within the avoidance zone. However, based upon the published information, the route planner may identify an alternate route that avoids the one or more road segments included within the avoidance zone and/or may provide an estimated travel time that factors in the increased traffic congestion along the one or more road segments due to the event and included within the avoidance zone."); and determine a detection time window for collecting the probe data based on the event type (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening. Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.") for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita information related to the type of event that is occurring and selecting a time window related to the event to collect the data, as taught by Scofield, for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
Regarding claim 13, Tomita, Ralston, and Scofield remain applied as in claim 12 and Scofield goes on to further teach [t]he apparatus of claim 12, wherein the apparatus is further caused to: determine an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a static event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening... Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 14, Tomita, Ralston, and Scofield remain applied as in claim 12 and Scofield goes on to further teach [t]he apparatus of claim 12, wherein the apparatus is further caused to: determine an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are overlapping based on determining that the event type is a flowing event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event... Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 17, Tomita and Ralston remain applied as in claim 16, however they are silent to [t]he non-transitory computer-readable storage medium of claim 16, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determining a detection time window for collecting the probe data based on the event type.
In a similar field, Scofield teaches to [t]he non-transitory computer-readable storage medium of claim 16, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue (Scofield: Para. 0020 and 0034; "The example method 100 begins at 102, and information describing an event that is to occur at a venue is received at 104. By way of example, a schedule of events for a venue may be received at 104. The schedule may include information pertaining to when respective events are to occur and/or a type of event that is occurring (e.g., professional basketball game, professional hockey game, concert, etc.)." "At 112 in the example method 100, a route is computed for navigating a user between a first location (e.g., starting location) and a second location (e.g., ending location or destination) as a function of the avoidance zone. By way of example, a user may desire to travel across the city to visit a fresh produce market and request directions to the market from his/her current location. Typically, such a route may cause the user to travel on one or more road segments included within the avoidance zone. However, based upon the published information, the route planner may identify an alternate route that avoids the one or more road segments included within the avoidance zone and/or may provide an estimated travel time that factors in the increased traffic congestion along the one or more road segments due to the event and included within the avoidance zone."); and determining a detection time window for collecting the probe data based on the event type (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening. Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.") for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita information related to the type of event that is occurring and selecting a time window related to the event to collect the data, as taught by Scofield, for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
Regarding claim 18, Tomita, Ralston, and Scofield remain applied as in claim 17 and Scofield goes on to further teach [t]he non-transitory computer-readable storage medium of claim 17, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a static event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening... Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 19, Tomita, Ralston, and Scofield remain applied as in claim 17 and Scofield goes on to further teach [t]he non-transitory computer-readable storage medium of claim 17, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are overlapping based on determining that the event type is a flowing event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event... Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ralston in further view of Scofield as applied to claim 2 above, and further in view of Saunders, Mark (US Pub. No. 2 0130166187 A1), herein after Saunders.
Regarding claim 6, Tomita, Ralston, and Scofield remain applied as in claim 2 and Tomita goes on to teach [t]he method of claim 2, wherein the traffic management user interface presents... at least one other venue based on the traffic impact score (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score.
In a similar field, Saunders teaches [t]he method of claim 2, wherein the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score (Saunders: Para. 0063; "The traffic pattern data 244 may be associated with roads having different functional classes. For example, a road associated with functional class 5 may include high volume, controlled access roads, such as expressways and freeways. Roads associated with functional class 4 may be high volume roads with few speed changes, but are not necessarily controlled access roads. The lower ranked roads handle correspondingly lower volumes and generally have more speed changes or lower speeds. Real-time traffic data may only be available for some road classifications, such as functional class 4 and 5. The traffic pattern data 244 may be associated with the lower functional class roads as well as roads associated with functional class 4 and 5."The parking lot congested state determination device according to a sixth aspect makes it possible to transmit to the center, as the probe information, the information on the parking lot that is determined to be in a congested state and to provide the information to other vehicles that are searching for parking lots. The other vehicles can therefore avoid the congested parking lot based on the information that is provided, thus making parking more convenient for the other vehicles.") for the benefit of providing a selection of available routes and facilities where the most desirable one is given preferential view.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify display system from Tomita to display roads and facilities in ranks by how desirable they would be, as taught by Saunders, for the benefit of providing a selection of available routes and facilities where the most desirable one is given preferential view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada, Hiroyuki (JP 2014153864 A) discloses a system for using a probe vehicle to collect data regards traffic congestion around a venue where an event has occurred and then estimates new travel times for vehicles that will travel near said venue during future events.
Johnson et al. (US Pub. No. 20070112503 A1) discloses a system and method for collecting traffic data for specific roads using probe vehicles for the sake of future navigation. One of the factors that the probe vehicle and navigation system take into consideration are events that would impact the surrounding roads.
Gupta et al. (US Patent No. 8892343 B2) discloses a system for determining the impact an event has on traffic surrounding the venue where the event is hosted.
Fowe, James Adeyemi (US Pub. No. 20150348406 A1) discloses an algorithm that will rank road segments by how relevant the information is to a driver, said algorithm takes into consideration surprise traffic conditions based on historical data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K.M./Examiner, Art Unit 3663   
                                                                                                                                                                                                     /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663